Terminal Disclaimer/Examiner’s Comment
The terminal disclaimers filed on 6/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,021,335; 8,562,564; 9,180,259; 9,533,102; 9,629,959; and 10,478,560 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 6/23/2022 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a housing housing the prefilled syringe and configured for allowing insertion of the needle at the injection site to an insertion point that is at a penetration depth below a surface at the insertion location; a syringe support fixing the prefilled syringe to the housing and axially supporting the proximal portion of the prefilled syringe during the injection of the medicament, such that the distal portion of the prefilled syringe is substantially unsupported in an axial direction, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is:  U.S. Patent No. 5,405,362 to Kramer et al.  which discloses  an injector (autoinjector 10/100), comprising: a prefilled syringe comprising: a container portion (syringe body 12) defining a fluid chamber (interior of syringe body 12) containing a medicament (liquid medication 32), a distal portion (end of syringe where needle 14 is located) and a proximal portion opposite the distal portion (proximal end of the syringe is the end opposite the distal end where needle 14 is located); a needle (needle 14) disposed at the distal portion of the prefilled syringe (see Fig. 1), the needle having an injecting tip (orifice 20 tip end) configured for piercing an insertion location (skin/bone), and defining a fluid pathway in fluid communication with the fluid chamber (col. 7, lines 14-17) for injecting the fluid from the fluid chamber into an injection site (at the skin/bone), and a plunger (plunger 26) movable within the fluid chamber (interior of syringe body 12), a housing (housing 16) housing the prefilled syringe (see Fig. 1) and configured for allowing insertion of the needle (needle 14) at the injection site to an insertion point that is at a penetration depth below a surface at the insertion location (col. 7, lines 12-14); a syringe support (lock ball 44) supportively mounting the prefilled syringe to the housing (housing 16) (Fig. 2) and axially supporting the proximal portion of the pre-filled syringe during the injection of the medicament (lock ball 44 is situated at the proximal portion of the prefilled syringe during injection, see Figs. 2-3), such that the distal portion of the prefilled syringe is substantially unsupported (by lock ball 44} in an axial direction (see Figs. 2-3); and an energy source (spring 34) configured for biasing the plunger (plunger 26) with a force selected to produce an injecting pressure in the medicament (liquid medication 32) in the chamber (interior of syringe body 12) to inject the medicament from the fluid chamber (liquid medication 32) through the needle (needle 14) to the injection site (to marrow inside sternum; col. 7, lines 14-17), but Kramer et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783